                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VANESSA SPENCE                            :                    CIVIL ACTION
                                          :
       v.                                 :                    NO. 19-3031
                                          :
MICHAEL J. ASRUE,                         :
Commissioner of the Social Security       :
Administration                            :

                                         ORDER

       AND NOW, this 20th day of November, 2019, for the reasons contained in the Court’s

Memorandum of today, it is hereby ORDERED that the Commissioner’s Motion for Dismissal is

GRANTED pursuant to Federal Rule of Civil Procedure 12(b)(1), without prejudice.


IT IS SO ORDERED.

                                          BY THE COURT:


                                            /s/ Carol Sandra Moore Wells
                                          CAROL SANDRA MOORE WELLS
                                          United States Magistrate Judge
